COURT OF APPEALS OF VIRGINIA
UNPUBLISHED


              Present: Judges Beales, Russell and Senior Judge Frank


              NEKA GRANITE IMPORTS, INC.,
               SUSSEX INSURANCE COMPANY AND
               COMPANION PROPERTY & CASUALTY
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0188-17-4                                         PER CURIAM
                                                                                  JUNE 6, 2017
              LUIS PAZ


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Bryan M. Kirchner; Travis T. Kline; Midkiff, Muncie & Ross, P.C.,
                               on brief), for appellants.

                               (Andrew S. Kasmer, on brief), for appellee.


                     Neka Granite Imports, Inc., Sussex Insurance Company, and Companion Property &

              Casualty (collectively “employer”) appeal a decision of the Workers’ Compensation

              Commission finding that Luis Paz was entitled to permanent total disability benefits. Employer

              contends the Commission erred by finding that Paz was unable to use his injured members in any

              gainful employment and that he reached maximum medical improvement to his right arm injury.

                     We have reviewed the record and the Commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the Commission in its final

              opinion. See Neka Granite Imps., Inc. v. Paz, JCN 2242733, 2017 VA Wrk. Comp. LEXIS 21

              (Va. Wrk. Comp. Jan. 11, 2017). We dispense with oral argument and summarily affirm because




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           - 2-